1. While in an action for damages based upon the alleged unlawful homicide of the plaintiff's husband, the plaintiff can not in one count allege both wanton and slight negligence on the part of the defendant (Southern Ry. Co. v. McCrary, 55 Ga. App. 406,  190 S.E. 195), yet it is well settled by numerous decision of the Supreme Court and this court that she can do so in different counts of her petition.
2. Applying the above-stated ruling to the facts of this case, the court erred in disallowing the amendment to the petition offered by the plaintiff, and that error rendered the further proceedings in the case nugatory.
Judgment reversed. MacIntyre and Gardner, JJ., concur.
      DECIDED OCTOBER 17, 1942. REHEARING DENIED DECEMBER 15, 1942.